Citation Nr: 1827788	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an intestinal disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran had a videoconference hearing in July 2014 before the undersigned Veterans Law Judge.  A transcript has been associated with the file.

This case was previously before the Board in February 2016 and was remanded for further development.  The Board apologies for the delays in the full adjudication of his case. 


FINDING OF FACT

The Veteran's intestinal condition began in service and the Veteran has continued to have symptoms of his disability since separation from service to the present.


CONCLUSION OF LAW

The criteria for establishing service connection for an intestinal disability have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The first question is whether the Veteran has a current diagnosis of an intestinal disability.  The Veteran's medical record is replete with intestinal diagnoses, including a diagnosis of gastric ulcers in 2010.  The Veteran's service treatment records (STRs), the Veteran's lay statements, and a buddy statement all show the Veteran had intestinal problems while in service.  

While some of the Veteran's flight records show he denied intestinal problems, in 
his July 2014 hearing, the Veteran explained he believed he could control his symptoms and that if he was in less than perfect health, his flight status could be taken away.  The Board finds this rational to be fully understandable. 

Since separation from service, the Veteran has continued to seek treatment for his intestinal disability.  While the Veteran's objective record is sparse for treatment records for the decades directly after his separation from service, the Veteran has explained this multiple times, including in his July 2014 hearing.  The Veteran explained that he moved often during that time and that during those years, he often did not have health insurance and therefore, did not see a doctor often.  The Veteran has also explained that after his experience in service where medical attention was not able to control his symptoms satisfactorily, he became discouraged and did not often seek medical treatment, but continued to have symptoms.  The Veteran's medical records show he continues to seek treatment for his intestinal condition to this day.  

The Board finds the Veteran's account of his continued symptoms and treatment to be competent and credible.  

The Veteran's diagnosis of gastric ulcers is a chronic disease under 38 C.F.R. 
§ 3.309, the record shows the Veteran experienced symptoms and sought treatment while in service, and the Veteran continues to seek treatment for this condition.  Therefore, the claim will be granted.

ORDER

Service connection for an intestinal disability is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


